      Case 4:19-cv-00226 Document 272 Filed on 09/03/20 in TXSD Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
          FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                                )
 RUSSELL, et al.                                )
                                                )
 Plaintiffs,                                    )
                                                )              Case No. 4:19-cv-00226
 v.                                             )                  (Class Action)
                                                )          The Honorable Lee H. Rosenthal
 HARRIS COUNTY, TEXAS, et al.                   )                U.S. District Judge
                                                )
 Defendants.                                    )
                                                )

                      AGREED MOTION FOR PROTECTIVE ORDER

        Plaintiffs respectfully request that the Court enter the Proposed Protective Order to which

all parties have agreed. See Exhibit A (the “Agreed Order”). The Agreed Order will promote

efficient discovery. It is based on the Protective Order entered in ODonnell (ODOnnell v. Harris

County, Case No. 16-cv-1414 (S.D. Tex. Nov. 15, 2016), Dkt. 91), but includes several changes

intended to promote transparency, streamline disputes, and avoid unnecessarily burdening the

Court and the parties with litigation relating to confidentiality designations.

        Provision 1 sets forth eleven (11) specific categories of information that the parties agree

should be treated as Confidential. These categories are based on experience working in Harris

County and the specific types of sensitive, personal information that are likely to be exchanged in

discovery in this specific case. Provision 1(a) sets forth a process for the Parties to confer and add

other categories of information to the list in Provision 1 without requiring Court involvement,

unless there are disputes about whether to add a proposed category.

        Provision 3 requires the producing party to state with specificity, at the time of production,

the reason any document or portion of a document was designated Confidential. This provision is

not intended to be burdensome, and can be complied with in any reasonable way, including an

                                                    1
     Case 4:19-cv-00226 Document 272 Filed on 09/03/20 in TXSD Page 2 of 3




email stating the basis for the designations, a cover letter, or a log. It is drafted to ensure there is

clarity about the reasons a document was designated Confidential and is intended to avoid both

unnecessary back-and-forth between counsel and disputes requiring Court involvement.

        Provision 8 applies specifically to data and is intended to ensure that important information

about a government system affecting tens of thousands of people every year is public to the

maximum extent possible, while also protecting sensitive health, financial, and identifying

information. Like Provision 1(a), this provision strikes a balance between legitimate privacy

concerns and the default rule that court proceedings—state and federal—must occur in the open.

        Finally, Provision 16 sets forth a simple, streamlined process for challenging the

designation of certain documents as “Confidential.” It requires the parties to confer and, if they

cannot reach agreement, requires the receiving party to file a motion challenging the designation

and the producing party to demonstrate that the designation is proper under the Protective Order.

        The Agreed Order should be entered.


Date: September 3, 2020                                 Respectfully Submitted,

/s/ Alec Karakatsanis                                   /s/ Neal S. Manne
/s/ Elizabeth Rossi                                     Neal S. Manne
Alec George Karakatsanis (Pro Hac Vice)                 Texas Bar No. 12937980
alec@civilrightscorps.org                               nmanne@susmangodfrey.com
Elizabeth Rossi (Pro Hac Vice)                          Lexie G. White
elizabeth@civilrightscorps.org                          Texas Bar No. 24048876
Civil Rights Corps                                      lwhite@susmangodfrey.com
1601 Connecticut Ave NW, Suite 800                      Joseph S. Grinstein
Washington, DC 20009                                    Texas Bar No. 24002188
Telephone: (202) 681-2721                               jgrinstein@susmangodfrey.com
                                                        SUSMAN GODFREY L.L.P.
/s/ Liyah Brown                                         1000 Louisiana Street, Suite 5100
Mimi Marziani (Pro Hac Vice)                            Houston, Texas 77002
Texas State Bar No. 24091906                            Telephone: (713) 651-9366
mimi@texascivilrightsproject.org                        Facsimile: (713) 654-6666
Liyah Brown (Pro Hac Vice)
D.C. Bar No. 500149                                     /s/ Michael Gervais

                                                   2
     Case 4:19-cv-00226 Document 272 Filed on 09/03/20 in TXSD Page 3 of 3




liyah@texascivilrightsproject.org                  Michael Gervais (Pro Hac Vice)
Peter Steffensen                                   mgervais@susmangodfrey.com
Texas State Bar No. 24106464                       SUSMAN GODFREY L.L.P.
Southern District No. 3327006                      1900 Avenue of the Stars, #1400
peter@texascivilrightsproject.org                  Los Angeles, CA 90067
Texas Civil Rights Project                         Telephone: (310) 789-3100
2202 Alabama Street
Houston, TX 77004
Telephone: 512-474-5073 ext. 118


                                CERTIFICATE OF SERVICE

       I certify that on September 3, 2020 a true and correct copy of this document properly was

served on counsel of record via electronic filing in accordance with the USDC, Southern District

of Texas Procedures for Electronic Filing.


                                                   /s/ Elizabeth Rossi
                                                   Elizabeth Rossi




                                               3
